     Case 2:19-cv-02193-TLN-GGH Document 21 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE REYNOLDS,                                  No. 2:19-cv-02193-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    R. NEUSCHMID,
15                       Respondent.
16

17          Petitioner Willie Reynolds (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 13, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 17.) On April 8, 2020,

23   Petitioner filed a “Motion for Reassignment of Previous Request to Stay” which included a

24   request for an extension of time to file objections. (ECF No. 18.) The magistrate judge denied

25   the motion for reassessment but granted a 30-day extension of time to file objections. (ECF No.

26   19.) Neither party has filed any objections to the Findings and Recommendations.

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                        1
     Case 2:19-cv-02193-TLN-GGH Document 21 Filed 06/17/20 Page 2 of 2

 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5   Accordingly, IT IS HEREBY ORDERED that:

 6           1. The findings and recommendations filed March 16, 2020 (ECF No. 17), are adopted in

 7   full;

 8           2. Petitioner’s motion to stay (ECF No. 16) is DENIED;

 9           3. The petition for writ of habeas corpus (ECF No. 1), is DISMISSED with prejudice; and

10           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

11   2253.

12           IT IS SO ORDERED.

13   DATED: June 15, 2020

14

15
                                                               Troy L. Nunley
16
                                                               United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
